         Case 1:20-cv-00052-SPW Document 55 Filed 04/13/21 Page 1 of 2




                 IN THE UNITED STATES DISTWCT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 TRACY CAEKAERT,and CAMELLIA
 MAPLEY,                                            CV 20-52-BLG-SPW


                      Plaintiffs,
                                                     ORDER
 vs.



 WATCHTOWER BIBLE AND TRACT
 SOCIETY OF NEW YORK,INC.,
  WATCH TOWER BIBLE AND TRACT
 SOCIETY OF PENNSYLVANIA,and
 BRUCE MAPLEY,SR.,

                      Defendants.


  WATCHTOWER BIBLE AND TRACT
 SOCIETY OF NEW YORK,INC.,

                     Cross Claimant,

 BRUCE MAPLEY,SR.,

                     Cross Defendant.


       The Court held a telephonic status conference with counsel for the above-

named parties on April 13, 2021. Ryan Shaffer appeared on behalf ofPlaintiffs.

Jon Wilson, Aaron Dunn, and Joel Taylor appeared on behalf ofDefendants. Bruce
Case 1:20-cv-00052-SPW Document 55 Filed 04/13/21 Page 2 of 2
